Citation Nr: 0936991	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-32 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to September 20, 
2007, for the grant of service connection for prostate cancer 
and erectile dysfunction.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of prostate cancer.

3.  Entitlement to a compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1950 to August 1952 and from April 1953 to May 1981.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision that 
granted service connection for prostate cancer, rated 20 
percent, and erectile dysfunction, rated 0 percent. both 
effective September 20, 2007.  In July 2009, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The first communication from the Veteran evidencing 
intent to file a claim of service connection for prostate 
cancer and residuals was received on September 20, 2007, many 
years after his separation from active duty.

2.  The Veteran's residuals of prostate cancer are manifested 
by daytime voiding of 8 times a day at 2 hour intervals and 
nighttime voiding of 2 times a night at 4 hour intervals; 
daytime voiding at less than 1 hours intervals, nighttime 
voiding at 5 or more times a night, and urinary leakage 
requiring use of absorbent materials are not shown. 

3.  The Veteran's penis is intact and not shown to be 
deformed; he has been awarded, and receives, special monthly 
compensation (SMC) for loss of use of a creative organ.
CONCLUSIONS OF LAW

1.  An effective date prior to September 20, 2007, is not 
warranted for the Veteran's awards of service connection for 
prostate cancer and erectile dysfunction.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.400 (2009).

2.  A rating in excess of 20 percent for residuals of 
prostate cancer is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.115a, Diagnostic Code (Code) 7528 
(2009).

3.  A compensable rating for erectile dysfunction is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.115b, Codes 7521, 7522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).

As the May 2008 rating decision on appeal granted service 
connection for residuals of prostate cancer and erectile 
dysfunction, and assigned a disability ratings and effective 
dates for the awards, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An 
October 2008 statement of the case (SOC) and February 2009 
supplemental SOC (SSOC) provided notice on the "downstream" 
issues of entitlement to an increased initial rating and 
earlier effective date for award .  The Veteran has had ample 
opportunity to respond/supplement the record.  He has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in January 2008.  The 
Veteran and his representative have not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  

II. Earlier Effective Date

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  This rule holds true in claims for service 
connection, except when such claim is received within one 
year after separation from service, in which case the 
effective date of the award is the day following separation 
from service.  38 C.F.R. § 3.400(b)(2)(i).
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p).  An informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim 
is received within one year of an informal claim, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

The record shows that in June 1981 the Veteran filed a 
service connection claim for multiple disabilities that did 
not include prostate cancer.

On September 20, 2007, the RO received the Veteran's claim of 
service connection for prostate cancer.  The RO granted 
service connection for residuals of prostate cancer and 
erectile dysfunction, effective the date the claim was 
received.  The claims file does not contain any prior claim 
seeking service connection for prostate cancer, and he does 
not allege filing a prior claim.  At the July 2009 hearing, 
he testified that he had not filed a prior claim of service 
connection for prostate cancer.  He argued that he should be 
awarded earlier effective date on the basis that the award 
should be from the date prostate cancer was first diagnosed, 
in 2001.  However, he also acknowledged that he understood 
that the effective date of an award may be no earlier than 
when the claim was filed.

The critical fact is not in dispute.  The Veteran did not 
file a claim of service connection for residuals of prostate 
cancer, to include erectile dysfunction, prior to September 
20, 2007.  Governing law stipulates that an award of service 
connection may not (with exceptions none of which apply 
herein) be earlier than the filing of the claim seeking such 
benefit.  The Board has no authority to disregard the law.  
Accordingly, as a matter of law, the appeal seeking an 
effective date prior to September 20, 2007, for the grant of 
service connection for residuals of prostate cancer and 
erectile dysfunction must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


III. Increased Ratings

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Court has held that in claims for increased ratings, 
"staged" ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

B. Factual Background and Analysis

Residuals of Prostate Cancer

Malignant neoplasms of the genitourinary system are to be 
rated 100 percent during active malignancy or antineoplastic 
chemotherapy.  Six months following completion of such 
treatment, residual disability is to be determined by a 
mandatory VA examination conducted at that time.  If there 
has been no recurrence or metastasis, the residuals are to be 
rated as voiding dysfunction or renal dysfunction, whichever 
is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Voiding dysfunction may be rated based on urine leakage, 
frequency, or obstructed voiding.  Where the disorder 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day, a 20 percent rating is 
warranted; the required used of absorbent material which must 
be changed 2 to 4 times a day warrants a 40 percent rating.  
38 C.F.R. § 4.115a. 

For a rating based on urinary frequency, a 20 percent rating 
is warranted when there is a daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night; 
with daytime voiding at intervals less than 1 hours, or, 
awakening to void 5 to 7 times or more times per night, a 40 
percent rating is warranted.  Id. 

For a rating based on obstructed voiding, a 30 percent rating 
is warranted when there is urinary retention requiring 
intermittent or continuous catheterization.  Id.

Initially, the Board notes that the Veteran's residuals of 
prostate cancer are rated based on residuals as urinary 
frequency.  As the record does not show that he has renal 
dysfunction or requires use of absorbent materials (he does 
not allege otherwise), there is no factual basis for rating 
based on renal dysfunction or voiding dysfunction.

The Veteran had prostate cancer in 2001, and underwent 
radical prostatectomy at the time.  There was no metastasis 
from his prostate cancer, and there has been no recurrence.

On January 2008 VA examination, the Veteran reported that 
during the day he voided 8 times, at 2 hour intervals; at 
night he voided 2 times, at 4 hour intervals.  He complained 
of having difficulty starting to void and that his flow was 
hesitant.  He also had urinary incontinence that did not 
require using a pad or absorbent material.

In July 2009, the Veteran testified that he was on medication 
for his voiding problems.  He denied having to use 
catheterization and he has not had to use absorbent materials 
since a year after his surgery.  He stated that, on average, 
he voided 3 times a night.  He understood that he did not 
meet the criteria for a higher rating for urinary frequency.  

The evidence does not show that the Veteran wears absorbent 
materials that must be changed due to urinary continence, nor 
does he have urinary frequency that requires voiding in 
intervals less than an hour during the day, or 5 or more 
times during the night.  The VA examination and his hearing 
testimony both show that his voiding frequency is consistent 
with his current 20 percent rating.  Furthermore, voiding at 
a frequency sufficient to meet the criteria for the next 
higher rating is not shown at an time during the appeal 
period; hence, staged ratings are not warranted.

As a preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; the claim must 
be denied.

Erectile Dysfunction

The rating schedule does not provide a diagnostic code for 
rating erectile dysfunction (as the term applies in the 
instant case, i.e., the inability to maintain an erection) of 
itself.  Instead, such impairment is compensated by SMC at 
the statutory rate for loss of use of a creative organ in 
1114(k).  The May 2008 rating decision awarded the Veteran 
SMC for loss of use of a creative organ.. A separate 
compensable rating may only be assigned if there is 
associated pathology that is compensable under the rating 
schedule.  The RO found no such pathology and, rating by 
analogy (See 38 C.F.R. § 4.20) under the Code considered most 
closely analogous in anatomical location assigned a 0 percent 
rating because the Veteran did not have the pathology 
required for a compensable rating, i.e., penile deformity.

Code 7522 provides a 20 percent rating for loss of erectile 
power coupled with an identifiable deformity of the penis.  A 
20 percent rating is also warranted (under Code 7521) where 
there has been removal of the glans (head) of the penis.  See 
38 C.F.R. § 4.115b.
A 0 percent rating will be assigned when the symptomatology 
required for a compensable rating is not shown.  38 C.F.R. § 
4.31.

On January 2008 VA examination, the Veteran reported that he 
was impotent and unable to achieve or maintain an erection; 
on examination his penis and testicles were normal. 

In July and November 2008 statements, the Veteran related 
that his erectile dysfunction has been treated 
unsuccessfully.

In January 2009, he testified that this erectile dysfunction 
has affected his marriage.  

As there is no evidence that the Veteran has the pathology 
required for a rating under Codes 7521 or Code 7522, rating 
under such codes would be inappropriate..

Disability ratings represent, to the extent possible, the 
average impairment in earning capacity stemming from the 
specific disability.  As erectile dysfunction, of itself, 
would not be expected to impact on earning capacity, 
governing law and regulation provide for such disability to 
be compensated with special monthly compensation at a rate 
set by statute.  See 38 U.S.C.A. § 1114(k).  There is no 
provision in the law for a higher rate of compensation for 
this disability, and the Board has no authority to award a 
benefit that is not authorized by law.  See 38 U.S.C.A. 
§§ 511, 7104.  

Finally, the Board has considered whether referral for 
extraschedular consideration is suggested by the record.  
Inasmuch as neither of the disabilities at issue is shown to 
have been manifested by symptoms or impairment not 
encompassed by schedular criteria or recognized by a special 
monthly compensation award, the schedular criteria are not 
inadequate.  Consequently, referral for extraschedular 
consideration is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).




ORDER

An effective date prior to September 20, 2007, for the grant 
of service connection for residuals of prostate cancer and 
erectile dysfunction is denied.

A rating in excess of 20 percent for residuals of prostate 
cancer is denied.

A compensable rating for erectile dysfunction is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


